Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pucci (US 2009008475) in view of Ozawa (US '856).
Regarding Claim 12, Pucci teaches A tamper evidence closure assembly (Fig. 6 cap 25 and neck 1 [0035]) for sealing contents within an interior of a container (Fig. 6 neck 1 of container provides the opening to the interior of the container), the assembly (Fig. 6 cap 25 and neck 1 [0035])  comprising: a finish (Fig. 6 neck 1) including a cylindrical body (Fig. 6 The cap 25 has a cylindrical skirt to fit over neck 1) having an edge defining an opening to an interior of the container (Fig. 6 neck 1 of container provides the opening to the interior of the container), and one or more threads (Fig. 6 threading 3) configured to fasten rotatably engage the closure (Fig. 6 neck 1) to with the container (Fig. 6 neck 1 of container provides the opening to the interior of the container), and a tamper evidence closure (Fig. 6 cap 25) configured to threadably engage (Fig. 6 threading 3) with the finish (Fig. 6 neck 1), the tamper evidence closure (Fig. 6 cap 25) including a tamper evidence band (Fig. 6 tamper evident ring 102) in the form of a cam (Fig. 6 annotated [0090]) configured to engage with the finish (Fig. 6 neck 1) during removal of the tamper evidence closure (Fig. 6 cap 25), wherein the cam (Fig. 6 annotated [0090]) includes a surface (Fig. 6 annotated) configured to engage ([0079]) with the thread of the one or more threads furthest from the opening (Fig. 6 second abutting surface 20) to retain the tamper evidence band (Fig. 6 tamper evident ring 102) positioned below the thread (Fig. 6 second abutting surface 20) during loosening of the closure (Fig. 6 cap 25).

    PNG
    media_image1.png
    840
    1273
    media_image1.png
    Greyscale

Pucci does not teach wherein a thread portion of the one or more threads  furthest from the opening extends into a circumferentially parallel relationship with the edge.
Ozawa teaches a gas venting groove neck of a container. Ozawa further teaches wherein a thread portion of the one or more threads (Fig. 3 thread ridges 3) furthest from the opening extends into a circumferentially parallel relationship with the edge (Fig. 3 ending extension 4b [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pucci to incorporate the teachings of Ozawa to include the neck 1 features of ending extension 4b with a central angle of 90 degrees (Ozawa) at the terminating end of threading 3 at abutting surface 7 for having flat thread ends for evacuating gas improves the prevention of surface sinks and distortion and the ability of the neck to screw together with the cap.

Regarding Claim 13, Pucci teaches wherein the tamper evidence closure (Fig. 6 cap 25) includes a plurality of connections (Fig. 6 bridge elements 21 [0079]) coupled to the tamper evidence band (Fig. 6 tamper evident ring 102) and configured to break during loosening of the tamper evidence closure (Fig. 6 cap 25).

Regarding Claim 14, Pucci teaches wherein the cam (Fig. 6 annotated [0090]) comprises an angled surface (Fig. 6 annotated, an angled surface on the bottom side of the cam is known in the art to aid in the first application of a tamper evident closure with a tamper evident band) configured to facilitate passing the tamper evidence band (Fig. 6 tamper evident ring 102) over the one or more threads (Fig. 6 threading 3) during assembly of the tamper evidence closure (Fig. 6 cap 25) onto the container (Fig. 6 neck 1 of container provides the opening to the interior of the container).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pucci (US 2009008475) in view of Ozawa (US '856) as applied to claim 12 above, and further in view of Klementich (US 5360239).
Regarding Claim 22, the combination does not explicitly teaches wherein the thread of the one or more threads furthest from the opening has a diameter greater than any other thread of the one or more threads.
Klementich teaches a thread able connection between two articles to create a seal. Klementich further teaches wherein the thread of the one or more threads furthest from the opening has a diameter greater than any other thread of the one or more threads Fig. 3 and 4 shows the threading tapered outward from the mouth of the pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hundley to incorporate the teachings of Klementich to have the threading 3 of Pucci to be tapered outward from the mouth of the container to form a tighter seal from pipe threads as shown by the threading of the connective articles in Fig. 3 and 4. 

	
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
Applicant argues on pg. 5 that Pucci already has gas-venting portions and the combination results in noting more than what already exist, and examiner replies that the addition of extension 4b of Ozawa to Pucci is for the ability to improves the prevention of surface sinks and distortion and the ability of the neck to screw together with the cap.
Applicant argues in the third para of page 6, and Examiner replies that Pucci does this on its own as shown in the rejection above, and adding the structure of Ozawa does not prevent it from completing this function.
Applicant argues that the extension 4B is not the furthest thread from the opening on pg. 6, and Examiner replies that extension 4B is an extending part of the threading of Ozawa and is the last part furthest from the opening as seen in the Fig. 3 of Ozawa and parallel with it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4302036 Burge teaches tapered threading;
US 4552387 Schmidt teaches tapered threading.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736